Din-Dayal was the defendant in a summary process proceeding in the District Court. She asserted counterclaims against the plaintiff (landlord) and moved for an attachment, seeking pretrial security for any money judgment in her favor. A judge denied her motion for an attachment. Din-Dayal’s G. L. c. 211, § 3, petition sought relief from that denial. The landlord has since prevailed on its claim for possession and on Din-Dayal’s counterclaims, and the appellate process has been exhausted. Moore Real Estate Trust v. Din-Dayal, 69 Mass. App. Ct. 1116, S.C., 449 Mass. 1113 (2007). Because DinDayal has not prevailed on any of her claims, her pretrial request for an attachment is moot.

Appeal dismissed.